Citation Nr: 1759620	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-14 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for residuals of stroke, to include as secondary to coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971, and had service in the National Guard from November 1973 to November 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified before the undersigned in an April 2015 videoconference hearing.  A copy of the transcript has been associated with the record.

When this case was before the Board in May 2016, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The Veteran changed representatives during the pendency of this appeal; Disabled American Veterans is recognized as his representation.

In correspondence submitted in December 2017, the Veteran raised the issues of service connection for posttraumatic stress disorder, right hand tremor, chest pain, respiratory condition due to Agent Orange exposure, and hypertension secondary to CAD.  These claims have yet to be adjudicated by the RO, and they are referred for appropriate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  These records were reviewed in connection with the decision below.


FINDINGS OF FACT

1.  The Veteran does not currently have basal cell carcinoma, nor has he had such during the pendency of the claim.

2.  Residuals of stroke were not shown in active service or within one year of separation from such service, and are not shown to be causally or etiologically related to an in-service event, injury or disease, or to be secondary to CAD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for basal cell carcinoma have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for residuals of stroke have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the electronic claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a March 2013 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned in April 2015.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in May 2016 to obtain addendum VA opinions.  Adequate addendum VA opinions were received in June 2016.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Legal Criteria and Analysis

The Veteran essentially contends that his basal cell carcinoma is due Agent Orange exposure, or alternatively, exposure to sun in Vietnam.  He also contends that his residuals of stroke are caused or aggravated by his service-connected CAD. 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).


In order to establish service connection for the claimed disorder, there must be: 
 (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2017).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Basal cell carcinoma and cerebrovascular accident (stroke) are chronic diseases listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for Veterans who have any of several diseases and served on active duty in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a) (6), 3.309(e).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309 (e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  Here, the Board takes notice that basal cell carcinoma and residuals of stroke are not disabilities listed under 38 C.F.R. § 3.309 (e), and therefore, presumptive service connection is not available.

In this case, private treatment records and a November 2015 VA examination show diagnosis of basal cell carcinoma on the forehead and posterior right shoulder in 2005, outside the pendency of the appeal which was filed in 2012, without recurrence.  The November 2015 VA examiner stated that the Veteran did not currently have evidence of basal cell carcinoma; these were locally excised and did not recur.  Therefore, Hickson element (1) is not met for basal cell carcinoma.  

As such, the Veteran does not have a current disability under the law, and as a result, service connection for basal cell carcinoma cannot be granted.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In regards to residuals of stroke, the Veteran was afforded a VA examination in November 2015 in which the examiner stated that he had either a ministroke or his cerebral vascular disease (CVA or TIA) back in 2004; his only residual was blurry vision in one eye.  Therefore, Hickson element (1) is met for residuals of stroke.  

With respect to Hickson element (2), in-service disease or injury, the Board finds that the Veteran served in Vietnam during the Vietnam era, and it is presumed that he was exposed to herbicide agents, including Agent Orange.  Moreover, he is service-connected for CAD and claims that residuals of stroke are related to the CAD.  Accordingly, Hickson element (2) is at least arguably met.  

In regards to Hickson element (3), for the sake of thoroughness, the Board will address the opinions obtained regarding the claim for basal cell carcinoma although this claim fails on Hickson element (1).

The Veteran was afforded a VA examination in November 2015 in which the examiner stated the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that basal cell cancers were related to aging and the cumulative effects of sun exposure over one's lifetime.  The examiner opined that it would be less than likely that the Veteran's sun exposure while on active duty would be the cause of his basal cell carcinoma as pre and post enlistment sun exposure would involve more cumulative sun exposure than his active duty service while in Vietnam.  

In an addendum received in June 2016, the same VA examiner stated in pertinent part that basal cell skin cancers usually develop due to a cumulation of sun exposure, and most skin cancers were felt to be related to the sun exposure as a child.  The examiner stated that the Veterans Benefits Administration (VBA) did not recognize any association between Agent Orange exposure and the development of basal cell cancers; basal cell cancers were accepted to be associated with cumulative sun exposure, especially sun exposure as a child; therefore, it was less than likely his basal cell carcinoma was associated with his active duty service.

In regards to the claim for residuals of stroke, the Veteran was afforded a VA examination in June 2013 in which the examiner stated that his stroke was due to carotid artery disease not ischemic heart disease or its complications.  

Moreover, the November 2015 VA examiner also opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that Agent Orange exposure was accepted to be associated with CAD; it was not currently accepted to be associated with other vascular disease.  The examiner stated that the Veteran's ministroke or TIA was a vascular disease in his brain, and he also had critical stenosis of his right carotid artery, which was also not accepted to be associated with Agent Orange exposure.  The examiner opined that the CAD was independent from his cerebral vascular disease and, therefore, his CVA or TIA was less than likely related or aggravated by his CAD.

In an addendum opinion received in June 2016, the same VA examiner stated that VBA currently accepted that CAD was related to Agent Orange exposure, but not peripheral vascular disease.  The Veteran's records indicated he had a carotid artery stenosis which more than likely caused his stroke or TIA; this would be a peripheral vascular disorder not currently accepted to be associated with Agent Orange.  The examiner explained that for the Veteran's CAD to cause or be associated with the CVA, the CVA would have to have been embolic (blood clot from heart), but it appeared his was thrombotic in origin; therefore, the examiner opined that his CVA was an independent condition and less than likely secondary to his CAD.  The examiner also opined that his CVA was not aggravated beyond a natural progression by his CAD; his CVA was an individual condition unrelated to or aggravated beyond a normal progression by his CAD.

The Board finds that the VA examiners made it clear that it was their opinions that the Veteran did not have basal cell carcinoma but that, in general, basal cell carcinoma was not related to service, to include Agent Orange exposure.  Instead, basal cell cancers were related to aging and the cumulative effects of sun exposure over one's lifetime, specifically as a child.  The Board finds that the VA examiners also made it clear that it was their opinions that residuals of stroke were not related to service, to include Agent Orange exposure, and were not caused or aggravated by the service-connected CAD.  That is, the examiners made it clear that stroke was not known to be associated with Agent Orange exposure and that the Veteran's CAD was independent from his cerebral vascular disease.  

To this point, the Board notes that medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Accordingly, the Board concludes that the VA opinion carries significant weight.  

The Board acknowledges that the Veteran is competent to testify as to his beliefs that his disabilities are related to service or his service-connected CAD.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding etiology.  See 38 C.F.R. § 3.159 (a)(1) (2017) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

While the Veteran was competent to report what he has experienced, he was not competent to ascertain the diagnosis or etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  These assertions are outweighed by the competent and probative medical opinion.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

The Board finds the VA examiners' opinions are competent and probative as they were rendered after review of the Veteran's history and consideration of medical principles by licensed medical professionals.  

Therefore a nexus between service, or the service-connected CAD, and the Veteran's claimed basal cell carcinoma and residuals of stroke cannot be established, and the criteria of Hickson element (3) are not met. 

With regards to presumptive service connection, the weight of the evidence shows no chronic symptoms of basal cell carcinoma or cerebrovascular accident (stroke) during service, no continuous symptoms of either condition since service, and that the basal cell carcinoma or stroke did not manifest to a compensable degree within one year of service.  

To this point, service treatment records are absent for any showing of chronic symptoms, testing, or diagnosis for basal cell carcinoma or stroke, and the first mention of basal cell carcinoma or stroke in the record is not until years after service.  As such, presumptive service connection is not warranted.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit-of-the-doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for basal cell carcinoma is denied. 

Entitlement to service connection for residuals of stroke is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


